Exhibit 10.40

 

ONYX PHARMACEUTICALS, INC.

2013 CASH PERFORMANCE INCENTIVE PLAN

 

ADOPTED: MARCH 26, 2013

APPROVED BY THE STOCKHOLDERS: MAY 23, 2013

 

1.                                      GENERAL

 

The Cash Performance Incentive Plan (the “Plan”) is a cash incentive plan
intended to motivate executives of Onyx Pharmaceuticals, Inc. (the “Company”) to
achieve short-term and long-term corporate objectives relating to the
performance of the Company or one or more of the Company’s business units,
divisions, affiliates or business segments, as established by the Plan
Administrator (as defined below), and to reward such executives when those
objectives are achieved, thereby tying Company performance to stockholder value.

 

2.                                      ADMINISTRATION

 

The Performance Incentive Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company or a sub-committee thereof, in either case consisting solely of two or
more outside directors of the Company who satisfy the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and such committee or sub-committee shall be referred to herein as the “Plan
Administrator.” Among other things, the Plan Administrator will have the
authority to select participants in the Plan, to determine the performance
goals, award amounts and other terms and conditions of awards under the Plan.
The Plan Administrator also will have the authority to establish and amend
rules and regulations relating to the administration of the Plan. All decisions
made by the Plan Administrator in connection with the Plan will be made in the
Plan Administrator’s sole and absolute discretion and will be final and
conclusive. The Plan Administrator will administer the Plan in a manner intended
to comply with the requirements for “performance-based compensation” under
Section 162(m) of the Code, except in the case of awards that are not intended
to qualify as “performance-based compensation.”

 

3.                                      ELIGIBILITY

 

The Plan Administrator has the sole authority to designate the executives of the
Company who will participate in the Plan. No executive is automatically entitled
to participate in the Plan and participation in the Plan for any Performance
Period (as such term is defined in Section 5) does not guarantee participation
in the Plan in respect of any other Performance Period. Any executive of the
Company designated by the Plan Administrator as a participant in the Plan with
respect to any Performance Period shall be referred to herein as a
“Participant.”

 

4.                                      COMPLIANCE WITH SECTION 162(m)

 

In general, awards under the Plan that are based on the attainment of one or
more Performance Goals (as such term is defined in Section 5) during a
Performance Period are

 

1

--------------------------------------------------------------------------------


 

intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. However, Participants may receive awards under the Plan based on the
attainment of corporate or individual performance goals that either (a) are not
based on one or more of the Performance Criteria or (b) are not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.

 

5.                                      PERFORMANCE CRITERIA, PERFORMANCE GOALS,
AND PERFORMANCE PERIODS

 

Pursuant to the terms of the Plan, the Plan Administrator may establish in
writing one or more objective performance goals (each, a “Performance Goal” and
collectively, the “Performance Goals”) based on the attainment of specified
levels of one or more of the following “performance criteria” (the “Performance
Criteria”): (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (iv) net earnings; (v) return on equity; (vi) return on
assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre- and
after-tax income; (xiv) pre-tax profit; (xv) operating cash flow; (xvi) sales or
revenue targets; (xvii) increases in revenue or product revenue;
(xviii) expenses and cost reduction goals; (xix) improvement in or attainment of
expense levels; (xx) improvement in or attainment of working capital levels;
(xxi) economic value added; (xxii) market share; (xxiii) cash flow; (xxiv) cash
flow per share; (xxv) share price performance; (xxvi) debt reduction;
(xxvii) implementation or completion of projects or processes (including,
without limitation, clinical trial initiation, clinical trial enrollment,
clinical trial results, new and supplemental indications for existing products,
regulatory filing submissions, regulatory filing acceptances, regulatory or
advisory committee interactions, regulatory approvals, and product supply);
(xxviii) customer satisfaction; (xxix) total stockholder return; and
(xxx) stockholders’ equity. The Plan Administrator, in its sole discretion,
shall determine the manner of calculating the specified Performance Goals
selected for a Performance Period.

 

With respect to a Performance Period, the Performance Goals may be established
on a Company-wide basis or with respect to one or more of the Company’s business
units, divisions, affiliates, or business segments, and may be measured in
either absolute terms or relative to the performance of one or more comparable
companies or a relevant index. The Plan Administrator is authorized to make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any “extraordinary items” as determined under generally accepted accounting
principles.

 

Notwithstanding the preceding provisions of this Section 5, the Plan
Administrator may establish in writing corporate or individual performance goals
that either (a) are not based on one or more of the Performance Criteria or
(b) are not intended to result in the corresponding awards pursuant to the Plan
qualifying as “performance-based compensation” under Section 162(m) of the Code.

 

2

--------------------------------------------------------------------------------


 

Pursuant to the terms of the Plan, the Plan Administrator will also establish
one or more periods of time (each, a “Performance Period”), which may be of
varying and overlapping durations, over which the attainment of one or more
Performance Goals (or, in the case of awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
attainment of corporate or individual performance goals that are not based on
one or more of the Performance Criteria) will be measured for the purpose of
determining a Participant’s entitlement to an award under the Plan.

 

6.                                      TERMS OF AWARDS

 

With respect to each Performance Period, the Plan Administrator will establish
the applicable Performance Goals for such Performance Period based on some or
all of the Performance Criteria set forth in Section 5 (or will establish
corporate or individual performance goals that are not based on one or more of
the Performance Criteria, in the case of awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code). With respect
to awards under the Plan that are intended to qualify as “performance- based
compensation under Section 162(m) of the Code, prior to the earlier of
(i) ninety (90) days following the commencement of the applicable Performance
Period and (ii) the passage of twenty-five percent (25%) of the duration of such
Performance Period and while the outcome is substantially uncertain, the Plan
Administrator will establish in writing the Performance Goals for each award to
a Participant under the Plan and the threshold, target and maximum amounts of
the award, as applicable, that may be earned if the Performance Goals are
achieved at the levels corresponding to such amounts. The Performance Goals (or
corporate or individual performance goals that are not based on one or more of
the Performance Criteria, in the case of awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code) established
in respect of a Performance Period may differ from those established in respect
of other Performance Periods and may differ for each Participant.

 

After the end of the applicable Performance Period, the Plan Administrator will
certify in writing the extent to which the previously established Performance
Goals (or, in the case of awards not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such other corporate or
individual performance goals) were achieved and will determine the amount of the
award, if any, that is payable to each Participant for such Performance Period.
The Plan Administrator will have the discretion to determine that the actual
amount paid with respect to a Participant’s award will be equal to or less than
(but not greater than) the maximum payout calculated on the basis of the level
of achievement of the applicable Performance Goals (or, in the case of awards
not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, such other corporate or individual performance
goals) with respect to the Performance Period. The maximum payout for awards
under the Plan to any one Participant in any one calendar year is $3.5 million.

 

7.                                      ALTERNATIVE METHOD

 

As an alternative to establishing and determining awards pursuant to Section 6,
the Plan Administrator may establish one or more Performance Goals for a
Performance Period based on one or more of the Performance Criteria (each, a
“Threshold Goal”). The Threshold Goal may be established on a Company-wide basis
or with respect to one or more of the Company’s

 

3

--------------------------------------------------------------------------------


 

business units, divisions, affiliates or business segments, and may be measured
either absolutely or relative to a designated group of comparable companies or a
relevant index. The Threshold Goal must be established by the Plan Administrator
in writing not later than ninety (90) days after the start of the Performance
Period, but in no event after twenty-five percent (25%) of the Performance
Period has elapsed, provided that the outcome of the Threshold Goal is
substantially uncertain at such time.

 

If the Threshold Goal is achieved, each Participant shall be eligible to earn a
maximum award (the “Maximum Award”), the amount of which will be established no
later than the time when the Performance Goals applicable to the Performance
Period are established. No awards shall be earned or payable under the Plan
unless the Threshold Goal is achieved. If the Threshold Goal is achieved, each
Participant’s Maximum Award shall be subject to possible reduction by the Plan
Administrator based on such factors as determined by the Plan Administrator, in
its sole and absolute discretion, and the actual award payable to a Participant
under the Plan shall be the Maximum Award, or a portion thereof, based on the
attainment of the specified Performance Goals and such additional factors as
determined by the Plan Administrator, in its sole and absolute discretion.

 

8.                                      PLAN PAYMENTS

 

Awards, if any, under the Plan will be payable following the end of each
Performance Period. A Participant must be a regular employee of the Company on
the last day of the applicable Performance Period in order to earn any award in
respect of such Performance Period.

 

Payments, if any, under the Plan will be paid as soon as administratively
feasible after the Plan Administrator certifies in writing the extent to which
the Performance Goals (or, in the case of awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such other
corporate or individual performance goals that are not based on one or more of
the Performance Criteria) were achieved for the applicable Performance Period
and determines the amount of the award, if any, payable to each Participant, but
in no event later than March 15 of the calendar year following the end of the
applicable Performance Period. All payments under the Plan will be subject to
applicable tax withholding and other deductions.

 

9.                                      TERM OF THE PLAN

 

Subject to stockholder approval of the Plan in 2013, the Plan shall first apply
to Performance Periods that begin after the date of such approval and shall
continue in effect until the earlier of (i) the date on which the Plan
Administrator terminates the Plan and (ii) the date of the first stockholder
meeting that occurs in 2018, unless the Company’s stockholders again approve the
Plan on or before such date.

 

10.                               REPAYMENT FOR MISCONDUCT

 

Any payment to a Participant under the Plan shall be subject to repayment or
forfeiture, as applicable, if all of the following conditions are met: (i) the
Company or any of its subsidiaries restates any financial report that, due to
misconduct as determined by the Plan Administrator, was materially noncompliant
with the securities laws when filed; (ii) the Participant is subject to

 

4

--------------------------------------------------------------------------------


 

Section 16 of the Securities Exchange Act of 1934, as amended; and (iii) the
Participant receives any amounts under the Plan during the twelve- month period
after the restated financial report (i.e., the financial report that was later
restated) was first publicly issued or filed with the U.S. Securities and
Exchange Commission.

 

If, in the Plan Administrator’s opinion, the Participant knowingly or with gross
negligence engaged in such misconduct, the Participant (i) shall repay to the
Company any amounts received under the Plan during the aforementioned
twelve-month period, and (ii) to the extent the Participant defers any portion
of such amounts under any applicable plan, shall forfeit (or repay to the
Company, if previously distributed) such deferred amounts and any matching
contributions allocated to the Participant under that plan on such deferred
amounts. If the Plan Administrator determines that the Participant engaged in
such misconduct, the Plan Administrator shall determine, in its sole and
absolute discretion, to effect such repayment or forfeiture by any legally
permitted means that the Plan Administrator considers appropriate.

 

11.                               SECTION 409A OF THE INTERNAL REVENUE CODE

 

It is intended that the Plan and any awards granted under the Plan be exempt
from the requirements of Section 409A of the Code, and the Plan Administrator
shall interpret and administer the Plan accordingly.

 

12.                               UNFUNDED OBLIGATION

 

The Company’s obligations under the Plan will, in every case, be an unfunded and
unsecured promise. A Participants’ rights as to any benefits under the Plan
shall be no greater than those of general, unsecured creditors of the Company.
The Company will not be obligated to fund its financial obligations under the
Plan.

 

13.                               AMENDMENT AND TERMINATION

 

The Committee may amend, modify suspend or terminate the Plan, in whole or in
part, at any time and in any respect, including the adoption of amendments
deemed necessary in order to (i) comply with Section 162(m) of the Code or
(ii) be exempt from Section 409A of the Code. However, in no event may any such
amendment, modification, suspension or termination result in an increase in the
amount of compensation payable as identified for any Performance Period or cause
compensation that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code to fail to so qualify.

 

5

--------------------------------------------------------------------------------